        Case: 4:21-cv-00052-JMV Doc #: 20 Filed: 09/01/21 1 of 1 PageID #: 566




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                             GREENVILLE DIVISION


GWINIFER BRONSON,                               §                       PLAINTIFF
                                                §
v.                                              § Civil Action No.: 4:21-cv-0052-JMV
                                                §
KILOLO KIJAKAZI,                                §
Commissioner of Social Security,                §                      DEFENDANT


                                     FINAL JUDGMENT

       Consistent with the Order [19] granting motion to remand entered today,

       IT IS ORDERED, ADJUDGED, and DECREED that this case is REMANDED to the

Commissioner of Social Security pursuant to sentence four of section 205(g) of the Social

Security Act, 42 U.S.C. § 405(g).


       SIGNED this 1st day of September, 2021.



                                            /s/ Jane M. Virden
                                            UNITED STATES MAGISTRATE JUDGE
